department of thetreasury tax_exempt_and_government_entities_division internal_revenue_service washington d c feb uniform issue list tep rkts legend taxpayer a ira x account c account m account r financial_institution r amount a amount b provider n state b date date date financial representative s dear this is in response to your request submitted on your behalf by your authorized representative dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution of amount a from ira x taxpayer a asserts that his failure to accomplish a rollover within the day period prescribed by sec_408 was due to the failure of ira provider n to advise taxpayer a of the 60-day rollover requirement taxpayer a established ira x with provider n financial representative s a representative of provider n assisted taxpayer a in the establishment of ira x page at ira provider n over twenty years ago taxpayer a had begun minimum required distributions from ira x on date taxpayer a informed personnel of provider n of his intent to close ira x with the intent to transfer his investment to a financial_institution closer to his retirement residence in state b there was no representation that taxpayer a spoke to financial representative s with whom he had maintained a relationship for a number of years provider n then effected a direct transfer of amount a into a provider n non-ira account account c approximately four months later on date amount a was transferred from account c to a bank m account account m less than a month later on date amount b was transferred from account m to account r at financial_institution r in state b taxpayer a asserts that provider n erred in not informing him that the distribution was taxable unless rolled over into another ira within days based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not demonstrated that his inability to complete a timely rollover of amount a was caused by any of the factors cited in revproc_2003_16 taxpayer a asserts that provider n's failure to advise him that the distribution would be taxable or that he had rollover options rises to the level of financial_institution error however the code imposes no such obligation on ira custodians absent actions on the part of a financial_institution or financial advisor undertaking such an obligation eg where a taxpayer has erroneously been advised that the rollover period i sec_90 days we will not recognize this failure as financial_institution error therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount a from ira x page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours frances v sloan employee_plans technical group manager enclosures deleted copy of letter_ruling notice of intention to disclose
